DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20-23, 25-31, and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,000,315. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 18, 20-23, 25-31, and 33-36 of the current application and the invention of claims 1-22 of the patent lies in the fact that the invention of claims 1-22 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-22 of the patent is in effect a "species" of the "generic" invention of claims 18, 20-23, 25-31, and 33-36 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 18, 20-23, 25-31, and 33-36 of the current application are anticipated by claims 1-22 of the patent, claims 18, 20-23, 25-31, and 33-36 are not patentably distinct from claims 1-22.
	Claims 18, 20-23, 25-31, and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,172,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 18, 20-23, 25-31, and 33-36 of the current application and the invention of claims 1-17 of the patent lies in the fact that the invention of claims 1-17 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-17 of the patent is in effect a "species" of the "generic" invention of claims 18, 20-23, 25-31, and 33-36 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 18, 20-23, 25-31, and 33-36 of the current application are anticipated by claims 1-17 of the patent, claims 18, 20-23, 25-31, and 33-36 are not patentably distinct from claims 1-17.
Claims 18, 20-23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,795,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 18, 20-23, and 25-27 of the current application and the invention of claims 1-11 of the patent lies in the fact that the invention of claims 1-11 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-11 of the patent is in effect a "species" of the "generic" invention of claims 18, 20-23, and 25-27 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 18, 20-23, and 25-27 of the current application are anticipated by claims 1-11 of the patent, claims 18, 20-23, and 25-27 are not patentably distinct from claims 1-11.
Claims 18, 20-23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,951,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 18, 20-23, and 25-27 of the current application and the invention of claims 1-10 of the patent lies in the fact that the invention of claims 1-10 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-10 of the patent is in effect a "species" of the "generic" invention of claims 18, 20-23, and 25-27 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 18, 20-23, and 25-27 of the current application are anticipated by claims 1-10 of the patent, claims 18, 20-23, and 25-27 are not patentably distinct from claims 1-10.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the non-spherical side portions of the proximal head including a first portion that are opposed flat surfaces and a second portion that are opposed tapered surfaces (claim 24) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites a limitation directed to the non-spherical side portions of the proximal head including a first portion that are opposed flat surfaces and a second portion that are opposed tapered surfaces. The examiner is unable to find support for the claim language in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one bone anchor" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the proximal head of the bone anchor" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the distal shaft of the bone anchor" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends the applicant review the claims for any additional antecedent basis issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-23 and 25-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Metz-Stavenhagen (DE 202 07 851 U (the examiner is using related U.S. Patent 7,766,944 as translation)).
Metz-Stavenhagen discloses a device comprising at least a first bone anchor (16), at least a first receiving member (10) being configured to receive the first bone anchor, and at least a first cap (30) configured to be seated within the first receiving member. The first bone anchor includes a proximal head (28) and a distal shaft (16) configured to engage bone, wherein the proximal head includes a spherical shape with opposed first and second non-spherical side portions with flat surfaces (38 and 40). The first receiving member includes a proximal end and a distal end, wherein the proximal end includes two spaced apart upright arms (20 and 22) defining a recess for receiving a spinal rod and the distal end includes a bore therethrough. The first cap includes a U-shaped proximal portion configured to seat a spinal rod, a cavity formed in the distal portion configured to at least partially receive the proximal head of the first bone anchor, and integrally formed tapered side portions/protrusions (42 and 43; Figures 3 and 5 best show the tapering) complementary to and configured to receive the first and second non-spherical side portions of the first bone anchor, wherein when the first bone anchor is received in the cavity of the first cap the side portion of the first cap engage with at least a portion of the first and second non-spherical side portions of the proximal head to restrict movement of the first bone anchor relative to the cap in a direction toward and away from the side portions of the first cap, wherein the first and second side portions of the first cap prevent the first bone anchor from rotating about an axis extending along the distal shaft of the first bone anchor, and wherein the inner surface of the first and second side portions of the first cap are engageable with at least a portion of the first and second non-spherical side portions of the proximal head of the first bone anchor such that the distal shaft for the bone anchor is prevented from moving about an axis that is aligned with and parallel to a longitudinal axis of a spinal rod seated within the first receiving member. The device further comprises a first closure mechanism (26) configured to engage inner surfaces of the arms of the first receiving member to secure a spinal rod within the recess. The device further comprises the device further comprising a plurality of second bone anchors, a plurality of receiving members, a plurality of caps, a plurality of closure mechanisms, and a spinal rod for correcting a pathology of a spine (the invention of Metz-Stavenhagen in directed to bone anchor assemblies used to attach a spinal rod to a plurality of vertebra, which would require at least one bone anchor assembly per vertebra the spinal rod is being attached to). 
Metz-Stavenhagen discloses a method of using the device above inherently having the steps of advancing a distal shaft of at least a first bone anchor into a first vertebra, seating at least a first cap into the at least first bone anchor such that the flat inner surfaces of the side portions engage the flat portions of the proximal head of the at least first bone anchor, placing a spinal rod into the recess of the first receiving member to contact the first cap and to connect the at least first bone anchor with a second anchor to space a plurality of vertebrae, and engaging a first closure mechanism with the upright arms of the first receiving member to secure the spinal rod therein such that the side portions of the first cap are secured into restrictive engagement with the proximal head of the first bone anchor to restrict movement of the distal shaft of the first bone anchor relative to the first cap in at least a first direction and to allow movement in at least a second direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775